DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 9A and 9B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10, and 13 are objected to because of the following informalities:  in line 5 of Claim 1, the word “incudes” should read –includes—, in line 2 of Claim 10, the word “include” should read –includes--, and in line 2 of Claim 13, the word “under” should read –between—to adequately reflect the location of the upper chamber.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the partition wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 11-13 are rejected merely due to their dependency from Claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,033,319 to Kim.

Regarding Claim 2, Kim further discloses that a partition wall (see Figure 1 and the wall portion extending from membrane 31 surrounding portions 33 and 32) protruding at a predetermined height is provided at a top portion of the orifice module 30/40 (see Figure 1), and wherein the partition wall is formed to surround an upper space in the upper chamber (i.e., the chamber below element 20) above the membrane 31 in a circumferential direction of the membrane 31 (see Figure 1).
Regarding Claim 3, Kim further discloses that the partition wall (see Figure 1 and the wall portion extending from membrane 31 surrounding portions 33 and 32) is 
Regarding Claim 4, Kim further discloses that the orifice module 30/40 is provided at a center portion of the orifice module with a mounting portion (see Figure 1 and the portions of element 30 to which membrane 31 is affixed thereto) to which an external edge portion of the membrane 31 is fixed, and wherein the mounting portion is provided at a center portion of the mounting portion with an opening hole (see Figure 1 and the hole in element 30 formed for the membrane 31) formed above the air chamber 60.
Regarding Claim 5, Kim further discloses that a center portion of the membrane 31 is mounted in the opening hole (see Figure 1), and wherein the center portion of the membrane 31 is pulled and moved upwards when the mount core 10 is moved upwards by vibration of the engine (see column 6 lines 14-20).
Regarding Claim 6, Kim further discloses that the center portion of the membrane 31 is pressed and moved downwards when the mount core 10 is moved downwards by vibration of the engine (see Figure 3 and column 6 lines 21-30).
Regarding Claim 7, Kim further discloses that the orifice module 30/40 is provided at the center portion of the orifice module with a stopper (see Figure 1 and the plate portion of element 52 just below portion 34 of membrane 31) mounted at a predetermined interval below the membrane 31, and wherein the stopper stops downward movement of the membrane 31 when the center portion of the membrane 31 is moved downwards and contacts with the stopper (see Figure 3 and column 6 lines 21-30).

Regarding Claim 10, Kim further discloses that the orifice module 30/40 includes an upper plate 30 having the mounting portion (see Figure 1 and the portions of element 30 to which membrane 31 is affixed thereto) and the partition wall (see Figure 1 and the wall portion extending from membrane 31 surrounding portions 33 and 32) and a lower plate 40 having the air chamber 60 and the fluid passage 41 (see Figure 1).
Regarding Claim 11, Kim further discloses that the upper plate 30 includes an upper hole communicating fluidly with the fluid passage 41 (see Figures 4 and 5 and the rectangular hole formed in plate 30).
Regarding Claim 12, Kim further discloses that the lower chamber (i.e., the chamber above element 70) is provided between the lower plate 40 of the orifice module 30/40 and a diaphragm 70 connected to the casing plate (see Figure 1).
Regarding Claim 13, Kim further discloses that the upper chamber (i.e., the chamber below element 20) is provided between the insulator 20 and the upper plate 30 of the orifice module 30/40 (see Figure 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,033,319 to Kim in view of U.S. Patent No. 4,583,723 to Ozawa.
Regarding Claim 9, Kim does not disclose an elastic sheet provided on a top surface of the stopper, and wherein the elastic sheet prevents the stopper from generating noise when the center portion of the membrane strikes the stopper.
Ozawa is relied upon merely for their teachings of an engine mount (see Figure 5) having an elastic sheet 11 provided on a top surface of a stopper 9, wherein the elastic sheet 11 would prevent the stopper 9 from generating noise when the center 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stopper of Kim with an elastic sheet as taught by Ozawa in order to minimize contact friction between the stopper and the membrane while also reducing noise generated due to the frictional contact of the mating components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,170,998 to Muramatsu, PG Publication No. 2015/0069685 to Kim, U.S. Patent No. 9,719,575 to Kojima, PG Publication No. 2018/0051769 to Kim, PG Publication No. 2018/0281579 to Kim, PG Publication No. 2019/0160933 to Kim et al., and U.S. Patent No. 10,436,281 to Kim all disclose engine mounts similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	05/24/21